Citation Nr: 1452443	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-26 442A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C.A. Chapter 31 after a declaration of rehabilitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA).  Jurisdiction rests with the VA Regional Office (RO) in St. Petersburg, Florida, from which the appeal was certified.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In written statements dated in August 2009 and December 2009, the Veteran's representative raised the issue of entitlement to adaptive equipment.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the claim on appeal to associate with the record all evidence reviewed in conjunction with the adjudication of the claim, to include a complete copy of the Veteran's education file and all records issued and received in connection with the Veteran's appeal, as well as all outstanding VA treatment records.  Thereafter, the Board instructed that the RO re-adjudicate the Veteran's claim.  It appears that the electronic file and education claims file contain the requested records.  However, the record does not show that the RO re-adjudicated the Veteran's claim or issued a Supplemental Statement of the Case.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2010 to the present from the VA Medical Center in Miami, Florida, and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from October 2010 to the present for the Veteran from the VA Medical Center in Miami, Florida, along with records from any associated outpatient clinics.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results.

2. Then, re-adjudicate the claim of entitlement to additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31 after a declaration of rehabilitation.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



